                  Case 19-11739-LSS             Doc 155       Filed 08/28/19        Page 1 of 11



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1               Case No. 19-11739 (LSS)

                            Debtors.                       (Jointly Administered)
                                                           Related to Docket No. 15


    OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
      LIENS AND CLAIMS COVERING CERTAIN UNENCUMBERED ASSETS IN
            CONNECTION WITH DEBTORS’ DIP FINANCING MOTION

           The Official Committee of Unsecured Creditors (the “Committee”) of iPic-Gold Class

Entertainment, LLC, et al., the above-captioned debtors and debtors-in-possession (collectively,

the “Debtors”), hereby objects to the provision of liens and superpriority claims covering

unencumbered assets2 in connection with Debtors’ Motion for Interim and Final Orders:

(A) Authorizing Debtors in Possession to (I) Obtain Postpetition Financing Pursuant to

11 U.S.C. §§ 105, 362, 363, And 364, (II) Grant Liens and Superpriority Claims to Postpetition

Lenders Pursuant to 11 U.S.C. §§ 364; (III) Use Cash Collateral, and (IV) Provide Adequate

Protection to Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant To 11 U.S.C.

§§ 361, 362, 363, And 364; and (C) Scheduling Final Hearing Pursuant to Bankruptcy Rules

4001(B) And (C) And Local Bankruptcy Rule 4001-2 [D.I. 15] (the “DIP Motion”).3 In support

of the Objection, the Committee states as follows:


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment, Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold-
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
  References to unencumbered assets herein refers to any unencumbered assets on which the DIP Lenders are
seeking liens and superpriority claims, except for Avoidance Actions and their proceeds, which are expressly subject
to entry of a final order. Because the liens and claims covering Avoidance Actions are subject to a final order, the
Committee will address this issue at the final hearing, absent a resolution.

3
    Capitalized terms not defined herein have the meaning ascribed to them in the DIP Motion.

                                                          1
60022/0001-17763788v2
                Case 19-11739-LSS         Doc 155      Filed 08/28/19    Page 2 of 11



                                       Preliminary Statement

         1.       The DIP Motion does not explain the extent or identify any pre-petition assets that

are or may be unencumbered as of the Petition Date. For their part, the DIP Lenders assert that

all of the Debtors’ pre-petition property is encumbered as of the Petition Date. The Committee,

formed less than two weeks ago, is in the very beginning phases of its investigation of TRSA’s

liens and claims and is no position to identify the unencumbered assets in connection with the

DIP Motion, which the Debtors have the burden to prove is appropriate under the circumstances.

As such, the impact of the Court’s ruling at the upcoming second interim hearing is currently

unknown. What is clear, however, is that absent Committee action now, general unsecured

creditors may find themselves without a remedy if unencumbered assets are later discovered.

         2.       Notwithstanding the DIP Lenders’ position that the Debtors’ pre-petition assets

are encumbered by pre-petition liens, the DIP Lenders insist on having liens and superpriority

claims covering unencumbered collateral to secure the DIP Facility. The DIP Lenders’ basic

contention is that liens and superpriority claims should be permitted because the DIP Facility is a

“new money” DIP loan that is not a roll up. The DIP Lenders would like to view the DIP

Facility in a vacuum, without considering the respective collateral of the DIP Facility and pre-

petition loan or how the DIP Lenders intend to use the liens and claims on unencumbered

collateral to improve the collateral position of TRSA’s pre-petition term loan.

         3.       It is highly likely that pre-petition lenders (which are also the DIP Lenders) are

vastly undersecured, making it highly unlikely that their term loan will be repaid from the

proceeds of any all assets sale. It is equally likely that the DIP Lenders, which have priming

liens, are substantially oversecured by the encumbered pre-petition collateral. The DIP Lenders

intend to manipulate the payoff of the DIP Facility by applying the value of any unencumbered

assets first to pay the DIP Facility. This is not being done to protect the DIP Facility – it is a

                                                   2
60022/0001-17763788v2
                Case 19-11739-LSS         Doc 155      Filed 08/28/19    Page 3 of 11



transparent design to unfairly improve TRSA’s collateral position under its pre-petition term

loan, to the detriment of unsecured creditors.

         4.       If the DIP Lenders were not attempting to use the DIP Facility’s liens and

superpriority claims to enhance the pre-petition loan’s collateral position, they would confirm

that they will pay off the priming DIP Loan first, and in doing so, look to encumbered assets to

pay off the DIP Facility, and then, only if necessary, resort to unencumbered assets to pay off the

DIP Facility. This arrangement would give the DIP Lenders exactly the same collateral base on

the DIP Facility, while preventing TRSA from receiving a windfall on account of their pre-

petition loan by allowing the lenders to seize on encumbered and unencumbered collateral to pay

down their approximately $220 million in collective debt. But the DIP Lenders’ goal is not to

protect the already oversecured DIP Facility – it is to enhance their pre-petition collateral base

through an improper disguised rollup, which the Court should not approve.

         5.       In sum, the Court should either deny the liens and superproprity claims on

unencumbered assets altogether or require that the priming DIP Facility be paid off prior to the

pre-petition debt, and that in doing so, the DIP Lenders shall use assets encumbered by TRSA’s

pre-petition term loan to repay the DIP Facility first.

                                             Background

A.       The Chapter 11 Cases

         6.       On August 5, 2019 (the “Petition Date”), the Debtors commenced voluntary cases

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors

continue to operate their businesses and manage their properties and debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         7.       On the Petition Date, the Debtors filed several “first-day” motions seeking interim

and final relief, including the DIP Motion. On August 6, 2019, the Court entered interim orders

                                                   3
60022/0001-17763788v2
                Case 19-11739-LSS        Doc 155      Filed 08/28/19   Page 4 of 11



granting the DIP Motion [D.I. 48] (the “Interim DIP Order”). Unlike certain other objectionable

provisions of the Interim DIP Order (such as the granting of liens and claims on Avoidance

Actions, section 506(c) surcharge and section 552(b) equities of the case waivers), the liens and

claims on unencumbered assets were not expressly subject to a final order. The Court scheduled

a final hearing on all interim orders for September 11th.

         8.       On August 14, 2019, the United States Trustee for the District of Delaware

appointed the Committee.

         9.       On August 23, 2019, the Committee filed a motion to schedule an expedited

second interim hearing on the DIP Motion [D.I. 142], to avoid additional funds being drawn on

the DIP Facility prior to a hearing on the propriety of the liens and claims covering

unencumbered assets in the Interim DIP Order. The Committee also requested that the Court

prohibit the Debtors from drawing the $4 million budgeted for August 23-29 prior to the hearing.

That same day, the Court entered an Order [D.I. 143] scheduling a second interim hearing on the

DIP Motion solely on the unencumbered assets issue, for August 29 at 11:00 a.m., setting an

objection deadline of August 28th at noon, and scheduling a telephonic hearing for August 26 at

1:00 p.m. on the Committee’s request to prohibit the Debtors from drawing on the $4 million

prior to the hearing.

B.       The Debtors’ Relationship with the DIP Lenders and the Proposed DIP Facility.

         10.      On or about February 1, 2018, all of the Debtors except iPic Entertainment, Inc.

(the “Borrowing Debtors”) entered into a loan agreement (as modified from time to time, the

“Pre-Petition Loan Agreement”) with the Teachers’ Retirement System of Alabama (“TRSA”)

and the Employees’ Retirement System of Alabama (“ERSA” and together with TRSA, the “DIP

Lenders”) for a term loan facility in an amount not to exceed $255,828,169. See DIP Motion at

¶ 13. As of the Petition Date, the Debtors estimated the aggregate principal owed by the

                                                  4
60022/0001-17763788v2
                   Case 19-11739-LSS              Doc 155         Filed 08/28/19          Page 5 of 11



Borrowing Debtors under the Pre-Petition Loan Agreement to be $205,340,772 (the “Prepetition

Secured Debt”). Id. at ¶ 15. The Debtors assert that the Prepetition Secured Debt is secured by

valid, binding, enforceable, and perfected first-priority liens in the Borrowing Debtors’ Pre-

Petition Collateral.4 Id. at ¶ 14.

           11.       On the Petition Date, the Debtors filed the DIP Motion seeking interim and final

orders authorizing the Debtors to obtain post-petition financing (the “DIP Facility”) pursuant to

that certain Debtor-in-Possession Loan and Security Agreement (the “DIP Agreement”) with the

DIP Lenders. Under the proposed DIP Facility, the DIP Lenders proposed to furnish up to

$16,000,000 in post-petition financing. Pursuant to the DIP Agreement, the DIP Lenders will

receive, on account of the DIP Facility, (i) a first-priority, secured lien on all the Borrowing

Debtors’ assets (both pre-petition and post-petition collateral)5 and (ii) a superiority

administrative claim for all obligations under the DIP Facility, which will have priority over all

administrative expenses in the Debtors’ cases.

                                                        Argument

           12.       Courts recognize that “[d]ebtors in possession generally enjoy little negotiating

power with a proposed lender, particularly when the lender has a prepetition lien on cash

collateral.” Res. Trust Corp. v. Official Unsecured Creditors Comm. (In re Defender Drug

Stores, Inc.), 145 B.R. 312, 317 (9th Cir. BAP 1992). As a result, courts are hesitant to approve

financing terms that are considered harmful to an estate and its creditors. See, e.g., In re Ames

Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (noting that “the court’s discretion

under section 364 is to be utilized on grounds that permit reasonable business judgment to be


4
 The term “Pre-Petition Collateral” is not defined in the DIP Motion except by reference to the Pre-Petition Loan
Agreement and related documents.

5
    Including all avoidance actions under chapter 5, subject to entry of a final order.

                                                              5
60022/0001-17763788v2
                Case 19-11739-LSS            Doc 155        Filed 08/28/19       Page 6 of 11



exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

process and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

interest”). Thus, while certain favorable terms may be permitted as a reasonable exercise of a

debtor’s business judgment, bankruptcy courts have rejected financing arrangements that convert

the bankruptcy process from one designed to benefit all creditors to one designed for the sole (or

primary) benefit of the lender. See, e.g., Ames, 115 B.R. at 38; (citing In re Tenney Vill. Co., 104

B.R. 562, 568 (Bankr. D.N.H. 1989)) (holding that the terms of a postpetition financing facility

must not “pervert the reorganizational process from one designed to accommodate all classes of

creditors . . . to one specially crafted for the benefit” of one creditor).

         13.      Indeed, the Court should approve a proposed debtor in possession financing only

if such financing “is in the best interests of the general creditor body.” In re Roblin Indus., Inc.,

52 B.R. 241, 244 (Bankr. W.D.N.Y. 1985, emphasis added) (citing Otte v. Mfrs. Hanover

Commercial Corp. (In re Texlon Corp.), 596 F.2d 1092, 1098-99 (2d Cir. 1979) and In re

Vanguard Diversified, Inc., 31 B.R. 364, 366 (Bankr. E.D.N.Y. 1983). See also Tenney Vill. Co.,

104 B.R. at 569) (“The Debtor's pervading obligation is to the bankruptcy estate and,

derivatively, to the creditors who are its principal beneficiaries”). Moreover, the proposed

financing must be “fair, reasonable, and adequate.” In re Crouse Grp., Inc., 71 B.R. 544, 546

(Bankr. E.D. Pa. 1987). For the reasons set forth below, the provisions of the Interim DIP Order

granting liens and claims on unencumbered assets (See Interim DIP Order at §§ 9(a), 10), do not

satisfy these basic principles of fairness to the entire creditor body at large.)6



6
  The Interim DIP Order provides that, subject to a final order, the DIP Lenders will have liens and superpriority
claims securing the DIP Facility in Avoidance Actions. Because these particular encumbered assets are subject to a
final order, the Committee is not addressing them here and will do so in connection with the final hearing.
Moreover, the Committee intends to address at the final hearing whether the DIP Lenders can rely on provisions of
an interim order when the provisions are modified or stricken in a final order, with respect to money advanced
during the interim period.

                                                        6
60022/0001-17763788v2
                   Case 19-11739-LSS        Doc 155       Filed 08/28/19    Page 7 of 11



    A. The DIP Facility is an impermissible and disguised “roll up” that has the impact of
       improper cross-collateralization.

         14.        The DIP Lenders claim that the liens and superpriority claims covering

unencumbered assets should be approved because the DIP Facility is a “new money” loan that

does not include a “roll up” of any pre-petition debt. See DIP Motion at ¶ 2. They are wrong.

While the DIP Facility technically results in new money entering the estate, and does not use the

words “roll up,” the impact of the liens and claims on unencumbered assets to secure the DIP

Facility has the same impact as a roll up here. Specifically:

                   The pre-petition secured debt is a term loan that is woefully undersecured;

                   The DIP Facility - a priming loan - is likely woefully oversecured by encumbered
                    assets, making it unnecessary to secure it further with unencumbered assets to
                    protect the DIP Facility’s priming position; and

                   The Interim DIP Order does not require the DIP Lenders to pay off the DIP
                    Facility first and look to encumbered assets first to pay off the DIP Facility, which
                    has the intended impact of improving the collateral position of the pre-petition
                    term loan.

         15.        If this is not a “roll-up,” it is not clear what would be. See Official Comm. of

Unsecured Creditors of New World Pasta Co. v. New World Pasta Co., 322 B.R. 560, 569 n.4

(M.D. Pa. 2005) (defining a “roll up” as a case “where prepetition claims are transformed into

postpetition, administrative expenses”).         Here, the Debtors admit that the DIP Facility is

contemplated to be used, at least in part, to pay pre-petition debt from the same lender. See

Interim DIP Order at ¶ 7(d) (“No proceeds of any DIP Loan shall be used to (i) make any

payment in settlement or satisfaction of any pre-petition claim (excluding the Pre-Petition Debt)

….”).

         16.        This type of arrangement—whether a “roll up” in disguise as something else—has

been repeatedly rejected by bankruptcy courts throughout the country. See, e.g., In re Equalnet

Commc’ns. Corp., 258 B.R. 368, 369 (Bankr. S.D. Tex. 2000) (denying post-petition financing

                                                      7
60022/0001-17763788v2
                 Case 19-11739-LSS        Doc 155      Filed 08/28/19    Page 8 of 11



including a roll-up because “a secured creditor's prepetition loan balance could not be paid off

and/or ‘rolled into’ a postpetition line of debtor in possession financing, with resultant

enhancement of collateral position and administrative priority”); In re Berry Good, LLC, 400

B.R. 741, 745 (Bankr. D. Ariz. 2008) (refusing to allow debtors to use post-petition DIP

proceeds to pay pre-petition debts to the same lender); New World Pasta, 322 B.R. at 369 n.4

(noting that roll ups “have the effect of improving the priority of a prepetition creditor, either

through securing previously unsecured claims or paying previously unsecured claims”).

           17.    Indeed, because of their inherent unfairness to other creditors, courts in this

District require a debtor to demonstrate particularized need for such a provision under the

specific facts of the case. See, e.g., In re Aleris Int’l. Inc., Case No. 09-10478 (Bankr. D. Del.)

(BLS) Mar. 16, 2009 Hearing Tr. 29:13-15 (“I mean, you understand as a general proposition

under our local rules, roll ups aren’t favored.”). See Exhibit A. Judge Carey’s bench denial of

post-petition financing in In re LandSource Cmtys. Dev., Case No. 08-11111 (Bankr. D. Del.)

(LSS) is particularly instructive as to the heavy burden debtors carry when seeking approval of a

roll up:

                  One of the problems here, and it’s not often a problem in my
                  experience, is that there’s just no evidence of value of anything
                  here. So I’m not able to determine on this record what’s necessary
                  to protect the D-I-P Lenders for the value of what they’re agreeing
                  to lend. They haven’t justified the need for a roll up in the way of
                  adequate protection. It contains 506(c) waivers, avoidance actions,
                  which are sometimes included, I know, in Lender's collateral, but I
                  have to be convinced, or at least the Committee has to be
                  convinced, that there's some light at the end of the tunnel as a
                  reason for doing that.

Landsource DIP Hearing Tr., July 14, 2008 (206:25-207:1-10). See Exhibit B.

           18.    These general concerns become more acute where, as here, the debt is being

rolled up for the benefit of an undersecured prepetition creditor, thereby converting a prepetition


                                                   8
60022/0001-17763788v2
                Case 19-11739-LSS        Doc 155      Filed 08/28/19   Page 9 of 11



claim into a postpetition claim that is endowed with the enhanced collateral package and super-

priority claim status. See In re Gibson Brands, Inc., Case No. 18-11025 (Bankr. D. Del.) (CSS)

May 2, 2018 Hearing Tr. 108:24-109:5 (“And as I said in colloquy, I don't find roll-ups

particularly troubling with certain reservations. Generally, they don't change the positions of

lower-tier creditors, because they're still behind the same amount of debt they would otherwise

be behind. There are caveats to that; collateral packages changes, and if a roll-up is used to

expand the collateral package, that could be troubling.”) (emphasis added). See Exhibit C.

         19.      In addition to being an impermissible roll up, the impact of the DIP Lenders’

attempt to apply encumbered assets first to the DIP Facility is a back-door way of cross-

collateralization, which should not be permitted. See Shapiro v. Saybrook Mfg. Co. (In re

Saybrook Mfg. Co., Inc.), 963 F.2d 1490, 1496 (11th Cir. 1992) (“Cross-collateralization is

directly inconsistent with the priority scheme of the Bankruptcy Code.”).

         20.      In short, the DIP Lenders’ attempt to use unencumbered assets to pay off its DIP

Facility first has the direct impact of leaving encumbered assets to pay off the pre-petition

secured debtor, thereby stripping the value of the unencumbered assets from the recoveries of

general unsecured creditors, who will in all likelihood not benefit from the upcoming proposed

asset sale sought by TRSA or from the Debtors’ continued operations during the marketing and

sale process.       As such, the Court should not permit the DIP Facility to be secured by

unencumbered assets or give the DIP Facility superpriority claims covering those same

unencumbered assets.

    B. The DIP Facility is not in the best interest of the estates.

         21.      Regardless of whether the DIP Facility is an impermissible disguised roll up or

has improper cross-collateralization impact, its unencumbered collateral provisions are not in the

best interest of the Debtors, their creditors and estates as proposed. As a threshold matter, the

                                                  9
60022/0001-17763788v2
                Case 19-11739-LSS       Doc 155       Filed 08/28/19    Page 10 of 11



Debtors have not met their burden of identifying the unencumbered assets (except, of course,

Avoidance Claims which are subject to a final order and thus not being addressed here). The

Committee is just beginning its lien investigation and is in no position to estimate the extent of

unencumbered collateral. The Committee is, however, concerned that given the Debtors’ Saudi

Arabia expansion aspirations, vehicles which are subject to unique (and often state-specific)

perfection rules, and expensive equipment, there may ultimately be valuable unencumbered

collateral. If so, that collateral should benefit the general unsecured creditors as a whole.

         22.      The structure of the DIP Facility as proposed virtually (and intentionally)

eliminates any reasonable prospect that the value of unenumbered collateral could be realized by

anyone other than TRSA. Upon a credit bid, the DIP Lenders want to look to the value of

unencumbered assets first to pay off the DIP Facility, saving as much value of the encumbered

assets as possible to pay off their own pre-petition loan, which is wholly undersecured and highly

unlikely to be repaid in full. In a section 363 sale, the DIP Lenders indisputably would be

required to pay off the DIP Facility first. In paying off the DIP Facility, the DIP Lenders should

not be permitted to use the proceeds that may be attributable to unencumbered assets to pay off

the DIP Facility first. If a lien or superpriority claim covering unencumbered assets is granted,

the DIP Lenders should only be allowed to look to unencumbered assets to pay off the DIP

Facility if encumbered assets are insufficient to pay off the DIP Lender. As such, the anti-

marshaling paragraph of the Interim Order (§ 19(f)) is inappropriate under these facts and should

be replaced with an express requirement as to how the DIP Facility must be paid, if the Court is

inclined to approve the unencumbered assets provisions in the first instance. Without these basic




                                                 10
60022/0001-17763788v2
                Case 19-11739-LSS           Doc 155         Filed 08/28/19      Page 11 of 11



protections, which would provide the same security to the DIP Facility, unsecured creditors

would be better off if the DIP Facility were not provided at all.7

                                                  Conclusion

         WHEREFORE, the Committee respectfully requests that the Court (i) deny the DIP

Motion, unless the DIP Lenders agree to eliminate the provisions granting liens and claims on

unencumbered collateral or confirms that the DIP Facility will be paid first and that encumbered

assets will be used first to pay off the DIP Facility; and (ii) grant the Committee such other and

further relief as the Court deems just and appropriate.

Dated: August 28, 2019
       Wilmington, DE

                                                             COLE SCHOTZ P.C.

                                                             /s/ G. David Dean
                                                             G. David Dean (No. 6403)
                                                             Patrick J. Reilley (No. 4451)
                                                             Katherine M. Devanney (No. 6356)
                                                             500 Delaware Ave., Suite 1410
                                                             Wilmington, DE 19801
                                                             Telephone: (302) 652-3131
                                                             Facsimile: (302) 652-3117
                                                             ddean@coleschotz.com
                                                             preilley@coleschotz.com
                                                             kdevanney@coleschotz.com

                                                             Proposed Counsel to the Official Committee
                                                             of Unsecured Creditors




7
 If successful here, the Committee will address at the final hearing whether the DIP Lenders can rely on the liens
and claims on unencumbered assets with respect to the funds drawn by the Debtors after the first-day hearing.

                                                       11
60022/0001-17763788v2
